Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Acknowledgement
Examiner recognizes Applicant’s Amendment, filed 12/09/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102008005078 B3 (“Audi”).
Regarding claim 9, Audi discloses a contact element, comprising: 
a main body (18) having a first longitudinal side (upper side, which is the side indicated near the lead line of numeral 18 in Fig. 2A) and a second longitudinal side (lower side) opposite the first longitudinal side in a vertical direction (direction Z as seen in Fig. 1B), which respectively extend with a first length in a first horizontal direction (18 extends a width along direction X); 
at least one current tapping lug (12) formed in one piece with the main body (see Fig. 2A) and connected to the first longitudinal side of the main body (12 directly emerges from 18, 
at least one intermediate lug (23) formed in one piece with the main body, connected to the first longitudinal side of the main body (see Fig. 1B) and extending in the first horizontal direction over a third length which is less than the first length (width of 23 is less than the width of 18), 
wherein at least one portion of each of the at least one intermediate lug is arranged offset parallel to the main body in a second horizontal direction (see Fig. 1B which shows the parallel offset, and 23 extends in a direction Y which is a horizontal direction). 

    PNG
    media_image1.png
    364
    565
    media_image1.png
    Greyscale

Marked up version of Fig. 1B

Regarding claim 10, Audi discloses wherein the at least one portion of each of the at least one intermediate lug touches the main body (see Fig. 1B).
Regarding claim 11, Audi discloses wherein the at least one portion of each of the at least one intermediate lug is arranged at a first distance from the main body in the second horizontal direction (vertical portion B is distanced from the right edge of portion 18 which is near C as indicated below, a distance along direction Y).
Regarding claim 12, Audi discloses wherein the at least one current tapping lug and the at least one intermediate lug are arranged alternately in the first horizontal direction (the uppermost intermediate lug 23 is alternately arranged between two current lugs 12 along the width direction, see Fig. 3).

Claims 13 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,921,696 (“Knapp”).
Regarding claim 13, Knapp discloses a power semiconductor module, comprising: 
a semiconductor substrate (2); 
a semiconductor arrangement (6 and 7, see Fig. 3) arranged on the semiconductor substrate and having at least one semiconductor body (6); 
a housing (1, 9, 51) in which the semiconductor substrate is arranged (see Fig. 4); and 
at least one contact (32) element having a first end (lower end) arranged in the housing, a second end (upper end) protruding out of the housing (see Fig. 4, the upper end protrudes out for connection to 33), and a main body (portion A) comprising a first longitudinal side (upper 
at least one current tapping lug (B) formed in one piece with the main body (see Fig. 4) and connected to the first longitudinal side of the main body (portion B is part of the unitary contact member 32 and is thus integrally connected to the upper side through portion C), the at least one current tapping lug protruding away from the first longitudinal side of the main body in the vertical direction (B protrudes vertically upward away from the upper side) and extending in the first horizontal direction over a second length which is less than the first length (the width of B is less than the width of A); and 
at least one intermediate lug (C) formed in one piece with the main body, connected to the first longitudinal side of the main body (portion C is part of the unitary contact member 32 and is thus integrally connected to the upper side, see Fig. 4; furthermore portion C bends at the right edge and a bent portion of C meets with the upper side, as seen in Fig. 4) and extending in the first horizontal direction over a third length which is less than the first length (the width of C is less than the width of A), wherein at least one portion of each of the at least one intermediate lug is arranged offset parallel to the main body in a second horizontal direction (see below, portions of A and C are offset and parallel, and the contact 32 is a three dimensional structure with a depth and thus these portions are offset along that depth, the depth being a second horizontal direction orthogonal to the vertical and horizontal directions see in Fig. 4).

    PNG
    media_image2.png
    479
    347
    media_image2.png
    Greyscale

Marked up version of Fig. 4
Regarding claim 14, Knapp discloses wherein each of the at least one current tapping lug protrudes at least partially out of the housing (see portion B extending upward out of the housing), and wherein each of the at least one intermediate lug is arranged inside the housing (portion C is within the housing).
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive.
Applicant argues that the current tapping lug is not connected to the first longitudinal side, as required by claim 9. Examiner cannot concur. As discussed above, the vertical direction of Audi is along the Z direction, as seen in Fig. 1B of Audi, not the Y direction as argued by Applicant. Both 12 and 23 are connected to and protrude from the upper side of 18.
. 
Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed method for producing a contact element, the method comprising producing a shaped body having a rectangular main body, at least one current tapping lug, and at least one intermediate lug, wherein each of the at least one current tapping lug has a proximal end originating at the first longitudinal side of the main body, and wherein each of the at least one intermediate lug has a proximal end originating at the first longitudinal side of the main body, and bending over each of the at least one intermediate lug such that at least one portion of each intermediate lug comes to lie offset parallel to the main body in a second horizontal direction, along with the remaining elements of the claim.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833